Citation Nr: 1628852	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  11-24 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for residuals of lung cancer, associated with herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to January 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.


REMAND

During the July 2011 hearing before the RO, the Veteran testified that he had regular check-ups twice a year.  The most recent treatment reports are from June 2011.  Additionally, from his testimony, the Veteran indicated that his shortness of breath was affecting him more than when he had his VA examination in February 2011.  On remand, the RO should attempt to obtain and associate with the Veteran's electronic claims file all VA and private treatment records from June 2011 to the present.

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include medical records from Monongahela Valley Hospital from June 2011 to the present.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of his response, the RO must attempt to obtain the Veteran's VA outpatient treatment records from June 2011 to the present.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. After obtaining additional pertinent evidence, the Veteran must be afforded an appropriate VA examination to determine the current severity of his lung cancer residuals.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings, and the functional effects of the Veteran's service-connected lung cancer residuals must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner must state whether the Veteran's service-connected lung cancer residuals result in 

(a) a ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 56 to 65 percent predicted, or 

(b) a FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), or 

(c) FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

3. The RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4. The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

